DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of previously presented claim 4, now claim 1, is withdrawn in view of the newly discovered reference to Wu (CN 107732559-A).  Rejections based on the newly cited reference follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "the connector outside" in line 7.  There is insufficient antecedent basis for this in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-7 and 9-10 are rejected under 35 U.S.C. 103 as unpatentable over Takeda (US 8545238) in view of Wu (CN 107732559A).
Claim 1: Takeda discloses an electrical connection box (1, Fig. 4), comprising: a connector-attached board provided with a circuit board (3) and a connector (6) fixed to the circuit board that engages with a mating connector (col 3, lines 25-26 define a mating connector); a waterproof member (7) attached to the connector-attached board; and a case (2) that internally houses the connector-attached board, wherein the case (2) surrounds the circuit board (Fig. 4) and is provided with a case side wall that includes an opening portion (10) for facing a connector outside; and the waterproof member (7) is provided with a waterproof portion (18) covering a periphery of an engagement surface of the connector facing the mating connector (Fig 1), the waterproof portion being provided with a waterproof wall (also 18) covering a periphery of the connector or the mating connector.
Takeda does not disclose the waterproof portion including, below the connector or the mating connector, a non-covered portion where the waterproof wall is not disposed.
Wu discloses a waterproof portion (3) including, below the connector or the mating connector, a non-covered portion where the waterproof wall is not disposed (both plug gap 11 and water outlet 12 are areas where the waterproof wall is not disposed, and while 11 has a notch plate which can be closed, it can also be opened to be a non-covered portion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a non-covered portion where the waterproof wall is not disposed, in order to have a point of discharge or drainage for water that may have entered inside the wall.
Claim 2: Takeda further discloses the electrical connection box according to claim 1, wherein the waterproof wall (18) projects outside the case (2) from the opening portion (as shown in Fig. 4).
Claim 3: Takeda further discloses the electrical connection box according to claim 1, wherein the waterproof wall (18) is provided with a waterproof upper wall (18a, Fig 1) covering above the connector or the mating connector that engages with the connector and a waterproof side wall (20, Fig 1) that extends downward from the waterproof upper wall and covers a side of the connector or the mating connector.
Claim 5: Takeda further discloses the electrical connection box according to claim 1, wherein the connector is fixed to an upper surface of the circuit board (as shown in Fig. 4); and the waterproof member (7) is provided with a tilt prevention wall (18b) that extends from the waterproof portion further downward than the circuit board and is disposed along the case side wall.
Claim 6: Takeda further discloses the electrical connection box according to claim 5, wherein the waterproof member (7) is provided with a clamping wall (25, Fig. 4) disposed with a gap between the clamping wall and the tilt prevention wall; and the case side wall (at 2b, Fig. 4) is disposed in the gap.
Claim 7: Takeda further discloses the electrical connection box according to claim 1, wherein the waterproof member includes, on an outer surface of the waterproof portion, a groove (at 2b, Fig. 4) into which a peripheral edge portion of an opening edge of the opening portion of the case side wall fits.
Claim 9: Takeda further discloses the electrical connection box according to claim 7, wherein a portion of the groove located on a side surface of the waterproof portion is a side groove portion; and a lower end of the side groove portion is disposed further downward than the circuit board (as shown at 2b, Fig. 6).
Claim 10: Takeda further discloses the electrical connection box according to claim 1, wherein the waterproof wall includes an insertion opening (shown at 12, Fig. 1) into which the mating connector is inserted; and the waterproof member (7) is provided with an erect wall (24, Fig. 1) that rises outward from an opening edge of the insertion opening.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 8545238) and Wu, and further in view of Kioritz Corp., hereinafter Kioritz (JP H2-104580).
Claim 12: Takeda discloses the electrical connection box according to claim 1 and a lock receiving portion (30, Fig 6) capable of engaging with a lock portion (29, Fig 6) provided on the mating connector. Takeda does not disclose the waterproof wall is provided with a recess portion on an identical side to the lock receiving portion with respect to the connector, the recess portion exposing to outside at least a portion of the lock portion when the connector is in an engaged state with the mating connector. Kioritz discloses a connector with a lock receiving portion (18) capable of engaging a lock portion (17) provided on the mating connector and the waterproof wall (at grommet 11, Fig 2) is provided with a recess portion (recess 15, Fig 2) on an identical side to the lock receiving portion (as shown in Fig 2) with respect to the connector, the recess portion (opening shown at 15) exposing to outside at least a portion of the lock portion (17 is not fully inserted and therefore exposed to the outside when in a mating state, as is necessary for depressing its outer end for unlocking, second para, page 6 Kioritz) when the connector is in an engaged state with the mating connector. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connector of Takeda with a lock for locking to a mating connector in order to secure the connectors to each other. A recess portion in the waterproof wall, as taught by Kioritz, allows space for the locking features.
Allowable Subject Matter
Claims 8 and 11 appear to include allowable subject matter, if rewritten in independent form, overcoming the formal issues above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571-272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833